In Prohibition. This cause originated in this court upon the filing a complaint for a writ of prohibition on December 27, 2004. On January 11, 2005, the Clerk of this court notified relator of the failure of service on respondent pursuant to Civ.R. 4.1(A). To date, relator has failed to amend his complaint or otherwise instruct the Clerk regarding completion of service under Civ.R. 4.6(E). Accordingly,
IT IS ORDERED by the court, sua sponte, that this cause be, and hereby is, dismissed without prejudice.